Citation Nr: 0805388	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diverticulitis, 
including as secondary to service-connected gastritis.

2.  Entitlement to an effective date earlier than September 
5, 2002, for grant of service connection for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Milwaukee, 
Wisconsin.  The September 2003 rating decision also denied 
service connection for bilateral hearing loss and tinnitus, 
from which the veteran perfected an appeal.  A January 2005 
rating decision granted service connection for those 
disorders.  Thus, they are no longer before the Board and 
will not be addressed in the decision below.

The RO adjudicated the veteran's claim for diverticular 
disease as an application to reopen a previously denied 
claim.  See 38 C.F.R. § 3.156(a).  After carefully reviewing 
the entire record, the Board notes that the May 1985 Board 
decision referenced by the RO denied service connection for a 
stomach condition claimed as dysentery.  The veteran did not 
raise a claim for diverticulitis until his current claim.  
Thus, the Board has styled the issue as shown on the cover 
sheet.  No prejudiced enured to the veteran, however, as the 
RO did in fact reopen the claim and denied it on the merits.

The veteran appeared at a Travel Board hearing in September 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The undersigned held the record of the hearing open for 60 
days so that the veteran could submit additional evidence, 
for which he waived initial RO review and consideration.  See 
38 C.F.R. § 20.1304 (2007).  The Board notes the additional 
evidence submitted is duplicative.

An April 2006 rating decision granted service connection for 
gastritis, effective September 5, 2002, for which the veteran 
submitted a timely July 2006 Notice of Disagreement (NOD) 
with the assigned effective date.  An October 2006 rating 
decision denied an earlier effective date for grant of 
service connection for gastritis, from which the veteran 
submitted a timely December 2006 NOD.  The Board notes that 
while a March 2007 rating decision continued the denial of an 
earlier effective date, there is no evidence in the claims 
file of a Statement of the Case (SOC) having been issued.  In 
such cases, the appellate process has commenced and the 
appellant is entitled to an SOC on the issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 
238 (1999).

This issue is addressed further in the Remand portion of the 
document below, as it must be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  Id.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
diverticulitis is not related to an in-service disease or 
injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The veteran's diverticulitis is not proximately due to, 
the result of, or aggravated by, his service-connected 
gastritis.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.310 (2003); Allen v. Brown, 7 Vet. App. 
439 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2002 and February 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed the veteran of the need to 
submit all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated, 
as shown in the December 2006 Supplemental SOC (SSOC).  
Further, the veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that his diverticulitis manifested during 
his active service, as shown by his in-service treatment for 
gastrointestinal symptomatology.  In the alternative, he 
asserts his diverticulitis is causally related to his 
service-connected gastritis.  As discussed below, the 
preponderance of the evidence is against both of these 
assertions.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Service medical records note the veteran's April 1971 three-
day in-patient treatment for a two-day history of nausea, 
vomiting, mild abdominal pain, and diarrhea.  Laboratory 
tests revealed no specific pathology.  Examination of the 
veteran's abdomen revealed no rebound or tenderness.  He 
responded to treatment of his symptoms with intravenous 
fluids and Lomotil for the diarrhea.  The diagnosis on 
discharge was non-specific gastroenteritis.  The April 1971 
Report Of Examination For Separation notes the veteran's 
abdomen and viscera were assessed as normal, and he was 
deemed physically fit for separation.

Following his separation in April 1971, the veteran presented 
at Sheboygan Memorial Hospital, Wisconsin, in March 1972 with 
complaints of gastric pain.  Dr. Pauly's records note the 
veteran's complaints of crampy epigastric pain over the prior 
several days.  Examination of the abdomen revealed no scar or 
hernia but some tenderness in the epigastric area.  X-rays of 
the stomach showed some spasticity to the duodenal bulb but 
no ulceration or other deformity, and there was fairly normal 
progress of the barium meal through the small bowel.  The 
diagnostic impression of the radiologist was normal esophagus 
and stomach, with some spasticity of the duodenal bulb 
without other deformity or ulceration.  Dr. Pauly rendered a 
diagnosis of gastritis.  A May 1972 entry notes a soft 
abdomen and a diagnosis of chronic gastritis.

The veteran's private primary care physician, Dr. Forkner, 
noted non-specific stomach problems in May 1983 which were 
controlled with Librax.  Private records of Dr. Crawford note 
the veteran's treatment for gastrointestinal symptoms in May 
2000.  His entry notes acute diverticulitis among the 
veteran's diagnoses, and later the veteran was referred to 
Dr. Moulton.

Dr. Moulton conducted a flexible sigmoidoscopy in December 
2001.  He noted the veteran's presentation with a complaint 
that he might be having another bout of diverticulitis.  He 
had previously been treated for left abdominal pain, elevated 
temperature, and microscopic blood in the stool. Prior flare-
ups were treated with antibiotics on an as-needed basis.  The 
veteran also reported a history of treatment for irritable 
bowel syndrome for several years.  Examination of the abdomen 
revealed it as soft, with other symptomatology.  The 
sigmoidoscopy revealed multiple diverticula in the descending 
colon and around the splenic flexure area.  There was one 
area of some particular inflammation.  Dr. Moulton noted the 
inflammatory change was secondary to diverticulitis, and he 
prescribed Cipro.

The March 2006 VA examination report notes the examiner 
conducted a thorough review and analysis of the claims file.  
The examiner noted the veteran's 1971 in-service in-patient 
treatment and opined he was treated for viral 
gastroenteritis.  He also noted the entire history of the 
veteran's treatment by Dr. Pauly in 1972 and later Dr. 
Forkner and other providers for his symptoms.

Based upon his review of the claims file and examination of 
the veteran, the VA examiner opined that the veteran's 
gastritis had its onset within one year of the veteran's 
separation from service, and it had continued to the current 
day.  The veteran's irritable bowel syndrome did not manifest 
until the mid-1980s; the examiner opined that it was 
unrelated to the veteran's active service, viral 
gastroenteritis during active service, or his chronic 
gastritis.  Similarly, the veteran's recurrent diverticulitis 
manifested in recent years, and it too is unrelated to the 
veteran's active service, viral gastroenteritis during active 
service, or his chronic gastritis.

At the hearing, the veteran described his symptoms and the 
history of his diverticulitis.  He also asserted that the 
literature he had read convinced him that his diverticulitis 
was caused by his gastritis.  While the Board notes the 
veteran's assertions, there is no showing that he has any 
medical training.  Thus, his assertions in this area are not 
probative, as laypersons are not qualified to render medical 
opinions, and such are entitled to no weight. Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

There is no probative evidence in the claims file which 
contradicts the VA examiner's assessment and opinion.  
Indeed, the probative evidence of record fully supports it.  
Dr. Moulton's April 2005 report only noted the veteran's 
diverticulitis and the fact it was controlled with 
intermittent regimen of antibiotics.  He did not opine it was 
causally related to the veteran's in-service treatment or his 
gastritis. VA treatment records associated with the claims 
file show no more than the maintenance and treatment of the 
diverticulitis.  They note no opinion or comment that it is 
causally related either to the veteran's in-service treatment 
or his service-connected gastritis.

Thus, the Board is constrained to deny the veteran's claim, 
as the preponderance of the evidence is against it on both a 
direct basis, 38 C.F.R. § 3.303, and a secondary basis, being 
as there is no evidence of a medical nexus between the 
veteran's service-connected gastritis and his diverticulitis.  
38 C.F.R. § 3.310; Wallin, supra.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diverticulitis, 
including as secondary to service-connected gastritis, is 
denied.



REMAND

A liberal standard is applied in determining whether a 
communication constitutes a NOD.  The communication in 
question must at least refer to the rating decision in 
question and be in terms that can be reasonably construed as 
expressing disagreement or dissatisfaction with the 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

The veteran's December 2006 statement (VA Form 21-4138) did 
not specifically refer to the October 2006 rating decision 
which denied an earlier effective date for service connection 
for gastritis.  Nonetheless, it informed the RO that the 
evidence which supported the grant was "the same information 
[on his gastritis] I sent to the VA back in 1985.  This time 
it was accepted.  . . . I should be paid back to 1985."  
Being as the veteran had submitted the earlier, July 2006, 
specific NOD which clearly referenced the initial assigned 
effective date, the Board finds the December 2006 statement 
sufficiently communicated the veteran's intent to continue 
his appeal of the effective date of the allowance.  Further, 
the Board notes the VA claims process is pro-claimant, and 
the veteran, rather than his representative, personally wrote 
the December 2006 statement.  See Durr v. Nicholson, 400 F.3d 
1375, 1380 (Fed. Cir. 2005) (pro se pleadings are to be 
liberally construed).

In light of the above finding, as noted in the Introduction, 
the veteran is entitled to an Statement of the Case.  
Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

The RO shall issue a SOC with regard to 
entitlement to an effective date earlier 
than September 5, 2002, for the grant of 
service connection for gastritis.  If, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


